465 F.2d 122
Fred HOLLENBACK, Plaintiff-Appellant,v.CALIFORNIA WESTERN RAILROAD, a corporation, Defendant-Appellee.
No. 26198.
United States Court of Appeals,
Ninth Circuit.
July 28, 1972.

Cyril Viadro (argued), Robert R. Catalano, of Boccardo, Blum, Lull, Niland, Teerlink & Bell, San Francisco, Cal., for plaintiff-appellant.
John H. Sears (argued), Richard S. Hawkinson, of Bronson, Bronson & McKinnon, San Francisco, Cal., for defendant-appellee.
Before HAMLEY and GOODWIN, Circuit Judges, and McGOVERN, District Judge.*
PER CURIAM:


1
Plaintiff appeals from an order pursuant to Fed.R.Civ.P. 41(b) dismissing his F.E.L.A. action for want of prosecution.


2
The action was filed September 19, 1966, three years after the alleged injury.  After some discovery in August 1967, the file shows no activity until the court on its own motion called the case for dismissal in October 1969.  The defendant then moved for dismissal.  When the plaintiff furnished the court no valid reason for keeping the case alive, it was dismissed February 18, 1970.  Nothing appears in the record to suggest that the district judge abused his discretion.


3
Affirmed.



*
 The Honorable Walter T. McGovern, United States District Judge for the Western District of Washington, sitting by designation